DETAILED ACTION
RE: Brauns et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 6, 10, 12, 13, 15, 17, 28, 36-39, 46-47, 50-51 and 58 are pending. Claims 1-5, 7-9, 11, 14, 16, 18-27, 29-35, 40-45, 48-49 and 52-57 are canceled. Claims 28, 39, 46, 47, 50 and 51 are withdrawn from consideration. Claims 6, 10, 12, 36-39, 50 and 51 have been amended.
4.	Claims 6, 10, 12, 13, 15, 17, 36-38 and 58 are under examination.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 6/22/2022 has been considered by the examiner.  

Objections Withdrawn
6.	The objection to the specification because the specification refers to the mutation V410F in HSP70 but the mutation actually occurs at V381F is withdrawn in view of applicant’s amendment to the specification.
7.	The objection to claims 1 and 11 for informalities are withdrawn in view of applicant’s amendments to the claims.

Rejections Withdrawn
8.	The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Gelfand (US 7,943,133B2, date of patent: 5/17/2011), in view of Wu et al. (US 6,734,173, Date of Patent: 5/11/2004), and Huang et al. (US 2002/0146426A1, pub. date: 10/10/2002) is withdrawn in view of applicant’s cancellation of the claims.
9.	The rejection of claims 1, 12-13 and 36-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (the new limitation “a HSP70 fragment of greater than 125 amino acids and less than 150 amino acids” in claim 1 is new matter) is withdrawn in view of applicant’s amendment to the claims.  
10.	The rejection of claims 1, 12-13, 18 and 36-38 under 35 U.S.C. 103 as being unpatentable over Gelfand (US 7,943,133B2, date of patent: 5/17/2011), in view of WO 2007/054658A1 (pub. date: 5/18/2007) is withdrawn in view of applicant’s amendment to the claims.  
11.	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Gelfand (US 7,943,133B2, date of patent: 5/17/2011), in view of CN105481985A (pub. date: 4/13/2016), as evidenced by Lehner et al. (US 2006/0264609A1, pub. date: 11/23/2006) is withdrawn in view of applicant’s amendment to the claims.  

Objections Maintained
12.	The objection to the specification because the amino acid sequence of VIC-007 (SEQ ID NO:28) of the sequence listing is not same as that disclosed in Fig. 1 is maintained.
	Applicant amended Fig. 1 to include V381F mutation. However, paragraph [0022] of the specification (reproduced below) indicates that SEQ ID NO:28 does not contain V381F mutation. According to paragraph [0022], SEQ ID NO:27 (VIC-008) was constructed from SEQ ID NO:28 (VIC-007) by introducing a V381F mutation. Therefore, SEQ ID NO:28 should not have the V381F mutation.


    PNG
    media_image1.png
    165
    617
    media_image1.png
    Greyscale
	
	Applicant is advised to submit a substitute sequence listing to correct the amino acid sequence of SEQ ID NO:28.

New Grounds of Objection and Rejection
Drawings
13.	The replacement sheet of Fig. 1 submitted on 6/22/2022 is objected to because new Fig. 1 contains incorrect information. It is noted that SEQ ID NO:28 of the sequence listing was previously objected to for the same reason (see paragraph 12 above).
The replacement sheet of Fig. 1 includes V381F mutation. However, paragraph [0022] of the specification (reproduced below) indicates that SEQ ID NO:28 does not contain V381F mutation. According to paragraph [0022], SEQ ID NO:27 (VIC-008) was constructed from SEQ ID NO:28 (VIC-007) by introducing a V381F mutation. Therefore, SEQ ID NO:28 should not have the V381F mutation.

    PNG
    media_image1.png
    165
    617
    media_image1.png
    Greyscale
	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
14.	Claims 6, 10, 12, 13, 15, 17, 36-38 and 58 are objected to for the following informalities: HSP70 is used in reference to a fragment of HSP70. 
It is suggested that claims 6 and 10 be amended as following:
	“fused in frame to a fragment of Mycobacterium tuberculosis heat shock protein 70 (HSP70) of less than 200 amino acids, wherein the fragment of HSP70 comprises a minimal HSP70 sequence, wherein the fragment of HSP70 comprises a modified CD94 domain consisting of an amino acid sequence…”.
	In claim 12, the term “the HSP70 fragment” should be changed to “the fragment of HSP70”.
(It is noted that in the previous office action mailed on 12/22/2021, the examiner objected to claim 6 because the term “fragment” in line 2 and the first “fragment” in line 3 are redundant. Applicant was suggested to delete the first “fragment in line 2, not all fragments from claim 6).  



Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claim 6, 10, 12, 13, 15, 17, 36-38 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The new limitation “wherein the fusion protein further comprises the amino acid sequence of SEQ ID NO:5.” in claim 1 is considered new matter since the specification, drawings and claims as filed do not provide support for this limitation. 
Amended claim 6 recites “wherein the HSP70 comprises a modified CD94 domain consisting of an amino acid sequence selected from the group consisting of: AAHNNLLGSFELTG (SEQ ID NO: 16); AAHNNLLGRFELTG (SEQ ID NO: 17); AAHNNLLGRFELSG (SEQ ID NO:18); TKENNLLGRFELSG (SEQ ID NO: 19); and TRDNNLLGRFELSG (SEQ ID NO:20); and wherein the fusion protein further comprises the amino acid sequence of SEQ ID NO:5.
Amended claim 6 encompasses the following fusion proteins:
(i) a fusion protein comprising SEQ ID NO:16 and SEQ ID NO:5, 
(ii) a fusion protein comprising SEQ ID NO:17 and SEQ ID NO:5, 
(iii) a fusion protein comprising SEQ ID NO:18 and SEQ ID NO:5, 
(iv) a fusion protein comprising SEQ ID NO:19 and SEQ ID NO:5, and 
(v) a fusion protein comprising SEQ ID NO:20 and SEQ ID NO:5.
However, the specification discloses only a fusion protein comprising SEQ ID NO:5 which comprises SEQ ID NO:19 (see page 40). 

The new limitation “wherein the fusion protein further comprises the amino acid sequence of SEQ ID NO: 7.” in claim 10 is considered new matter since the specification, drawings and claims as filed do not provide support for this limitation. 
Amended claim 10 recites “wherein the HSP70 comprises a modified CD94 domain consisting of an amino acid sequence selected from the group consisting of: AAHNNLLGSFELTG (SEQ ID NO: 16); AAHNNLLGRFELTG (SEQ ID NO: 17); AAHNNLLGRFELSG (SEQ ID NO:18); TKENNLLGRFELSG (SEQ ID NO: 19); and TRDNNLLGRFELSG (SEQ ID NO:20); and wherein the fusion protein further comprises the amino acid sequence of SEQ ID NO:7.
Amended claim 10 encompasses the following fusion proteins:
(i) a fusion protein comprising SEQ ID NO:16 and SEQ ID NO:7, 
(ii) a fusion protein comprising SEQ ID NO:17 and SEQ ID NO:7, 
(iii) a fusion protein comprising SEQ ID NO:18 and SEQ ID NO:7, 
(iv) a fusion protein comprising SEQ ID NO:19 and SEQ ID NO:7, and 
(v) a fusion protein comprising SEQ ID NO:20 and SEQ ID NO:7.
However, the specification discloses only a fusion protein comprising SEQ ID NO:7 which comprises SEQ ID NO:20 (see page 40). 

Claim 15 is drawn to the fusion protein of claim 6, further comprising the amino acid sequence of SEQ ID NO:9.
Claim 58 is drawn to the fusion protein of claim 6, further comprising the amino acid sequence of SEQ ID NO:3.
Claims 15 and 58 encompass the following fusion proteins: 
a fusion protein comprising SEQ ID NO:16 and SEQ ID NO:5 and SEQ ID NO:3, 
a fusion protein comprising SEQ ID NO:17 and SEQ ID NO:5 and SEQ ID NO:3, 
a fusion protein comprising SEQ ID NO:18 and SEQ ID NO:5 and SEQ ID NO:3, 
a fusion protein comprising SEQ ID NO:19 and SEQ ID NO:5 and SEQ ID NO:3, 
a fusion protein comprising SEQ ID NO:20 and SEQ ID NO:5 and SEQ ID NO:3.
a fusion protein comprising SEQ ID NO:16 and SEQ ID NO:5 and SEQ ID NO:9, 
a fusion protein comprising SEQ ID NO:17 and SEQ ID NO:5 and SEQ ID NO:9, 
a fusion protein comprising SEQ ID NO:18 and SEQ ID NO:5 and SEQ ID NO:9, 
a fusion protein comprising SEQ ID NO:19 and SEQ ID NO:5 and SEQ ID NO:9, 
a fusion protein comprising SEQ ID NO:20 and SEQ ID NO:5 and SEQ ID NO:9.
However, the specification, drawings and claims as filed do not disclose any of the above fusion proteins.
If applicant believes that support for the above-mentioned phrases or terms is present in the specification, claims or drawing as originally filed, applicant must, in responding to this action, point out with particularity, where such support may be found.
Applicant is required to cancel the new matter in the reply to this Office Action.

 Conclusion
17.	No claims are allowed. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643